 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   ALARIC SPENCE,                ) NO. CV 20-1139-FMO(E)
                                   )
12                  Petitioner,    )
                                   )
13        v.                       ) JUDGMENT
                                   )
14   CRAIG RICHMAN, et al.,        )
                                   )
15                                 )
                    Respondents.   )
16                                 )
     ______________________________)
17

18        Pursuant to the Order Accepting Findings, Conclusions and

19   Recommendations of United States Magistrate Judge,

20

21        IT IS ADJUDGED that the Petition is denied and dismissed without

22   prejudice.

23

24             DATED: March 12, 2020.

25

26                                    _______________________________
                                                   /s/
                                         FERNANDO M. OLGUIN
27                                  UNITED STATES DISTRICT JUDGE

28
